Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on July 11, 2019. Claims 1-20 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0015], lines 17-18; suggest changing “sending node 110” to -sender node 110-.
Paragraph [0019], line 2; suggest changing “bridge 122” to -bridge 118-.
Paragraph [0020], line 10; suggest changing “bridge 118 DMA engine 116” to -bridge 118, DMA engine 116-.
Paragraph [0021], lines 3 and 13; suggest changing “sender node 150” to -destination node 150-.
Paragraph [0022], lines 1, 4, 5, and 7; suggest changing “receive queue 160” to -receive queue 170-.
Clarify “storage 120” in paragraph [0034], line 3.
Paragraph [0037], line 8; suggest changing “receiver node” to -destination node-.
Depiction related to FIGs. 1, 3A-3C and 4 in paragraphs [0038]-[0042] are different from the drawings shown in FIGs. 1, 3A-3C and 4, especially for “124a”, “166a-166n”, “166vector”, and “operation 304”.
Paragraph [0044], line 14; suggest changing “optional branch 300” to -optional branch 360-.
Paragraph [0047], line 1; suggest changing “determined to exceed” to -determined to not exceed-.
Appropriate correction is required.

Drawings
	The drawings are objected to as failing to comply with 
COMMAND QUEUE 160”, “REGISTERS 162” and “REGISTERS 172” in FIG. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both “XDM SENDS DATA TO EACH REMOTE RECEIVER'S DEDICATED RECEIVE QUEUE” and “READ DATA FROM QUEUE BUFFER” in FIG. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the labels for “SENDER BRIDGE 122”, “DESTINATION BRIDGE 162”, “COMMAND QUEUE 124a”, “RECEIVE QUEUE 166vector” and “RECEIVE QUEUE 166n” in FIG. 4 are contradict with the labels in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
In claim 11, line 4; suggest changing “the sender node” to –the sender node.-.
Claim 7 recites the limitation “the DMA engine” in line 2; there is insufficient antecedent basis for “the DMA engine”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the objections set forth in this Office Action. 

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims in this application is the inclusion of the specific details of providing to the implementers of collective operations a vector-based function for sending collective operation messages, including small-size messages, enables multicast functionality without the need for specialized hardware support by reducing the initial software set up costs for each message.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shuler et al. (U.S. Publication No. 2017/0255501) discloses an MPI collective operation carried out in a fabric of network elements by transmitting MPI messages from all the initiator processes in an initiator node to designated ones of the responder processes in respective responder nodes.
Hughes et al. (U.S. Patent No. 10,572,260) discloses a remote atomic operation instruction queue, which is stored in a memory, and has entries that are grouped by destination cache line, each entry to enqueue multiple remote atomic operation instructions include an opcode, a destination identifier, and source data, an optimization circuitry is provided to receive an incoming remote atomic operation instruction.
AHO et al. (U.S. Publication No. 2013/0185375) discloses configuring compute nodes in a parallel computer using remote direct memory access (`RDMA`), the parallel computer comprising a plurality of compute nodes coupled for data communications via one or more data communications networks, including: initiating, by a source compute node of the parallel computer, an RDMA broadcast operation to broadcast binary configuration information to one or more target compute nodes in the parallel computer; preparing, by each target compute node, the target compute node for receipt of the binary configuration information from the source compute node.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184